03/17/2022



                                                                                Case Number: OP 22-0075


        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. OP 22-0075

BOBBY FRANCIS LOWRY V.,

                   Petitioner,

      v.

CAPTAIN BRAGG,

                   Respondent.


                                    ORDER

      Upon consideration of the motion for extension of time filed by Montana

Department of Corrections on behalf of itself and the Lewis and Clark County

Detention Center and its employee, Captain Bragg, and good cause appearing,

      IT IS HEREBY ORDERED that the Respondent is granted an extension

of time to and including April 11, 2022, within which to prepare, serve, and file

a response brief to the Petition for a Writ of Mandate.

      DATED this __ day of ______________, 2022.



                                              JUSTICE




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          March 17 2022